BOND, J.
The elements of equity set forth in plaintiff’s petition are the fraudulent obtention by defendant of a contract signed by her, empowering him to collect certain insurance policies in her favor upon the life of her deceased husband, for the consideration to defendant of one-third of the proceeds of such collections; the allegations that defendant intentionally deceived her by his misrepresentations as to the validity of the policy in her favor, issued by a New Jersey company ; as to the fact that he was an employee of said company, and as to other circrunstanees relating to his personal fitness for the rendition of service to her in the matter. And further, that he also used the contract so fraudulently procured as the basis of a suit against plaintiff in the State of New Jersey, wherein an attachment has been levied upon her property in that State, and that the retention of said contract by him has caused plaintiff to be garnished by certain creditors of his *95who have brought actions against him in this State upon the theory that he was entitled, by virtue of said contract, to moneys from plaintiff. The petition further alleges the insolvency of the defendant.
The relief prayed for is an injunction against the prosecution of any actions against plaintiff on said contract in New Jersey, and its surrender for cancellation.
Unquestionably the foregoing matters present a case for equitable cognizance. Courts of equity of ancient right, have assumed concurrent jurisdiction with courts of law in matters of fraud, accident or mistake, nor are they prevented from the exercise of full jurisdiction under these several heads, unless a full, complete and adequate remedy could be had at law. In addition to the right to administer relief in the case at bar, on the ground of fraud, the facts stated in the petition make out a clear case for the administration of remedies peculiar to courts of equity, namely, cancellation of a frudulent contract, reasonably calculated while in the hands of the defendant to harass, annoy and injure the plaintiff, and an injunction against the prosecution of suits in this State and elsewhere, based upon said contract.
The theory of the learned counsel for appellant, that respondent should be relegated to her defenses of the actions at law brought against her by appellant in New Jersey and by his creditors in Missouri, as a full measure of relief for the obtention by appellant of the contract upon which said actions are based, is quite untenable. In the nature of things, she would be subjected to the annoyance, in so doing, of merely resisting the enforcement of such contract in different forms and in different suits, which might be multiplied to a degree harassing and expensive in the extreme. Besides, by merely legal defenses, she would in no instance secure the surrender and cancellation of the fraudulent contract, which *96would be a fruitful source of mischief while in the hands of the defendant. It is evident, therefore, that her remedies at law could not be full, complete and adequate, in the sense attached to those terms, as depriving a court of equity of the right to exercise jurisdiction in matters concurrently within the jurisdiction of courts of law. Even if it be conceded that she could set up the fraud practiced by defendant in the procurement of the contract in the actions brought thereon at law, such a remedy on her part would only he partial and would not go to the full extent of establishing her right to a decree cancelling the instrument evidencing the contract and enjoining the defendant from making it the subject of actions at law in which he might obtain an unfair advantage by abusing the process of the courts in directing its machinery against plaintiff or her property. Stewart v. Caldwell, 54 Mo. 536; Pratt v. Clark, 57 Mo. 189; Bank of Commerce v. Chambers, 96 Mo. loc. cit. 467; Baldwin v. Davidson, 139 Mo. loc. cit. 126; Morgan v. Pump Co., 74 Mo. App. 155; Bispham’s Principles of Equity (6 Ed.), sec. 200; Lindley v. Russell, 16 Mo. App. 217; Damschroeder v. Thias, 51 Mo. 100; Bresnehan v. Price, 57 Mo. 422.
II. There are other minor points suggested in argument by appellant’s counsel which do not, in our opinion, reach the merits of the case, in view of the fact that the pleadings and record proper,' which are the only matters presented for review on this appeal, show beyond question that the cause of action was one proper for equitable cognizance and redress, and that the decree of the lower court did not transcend the scope of relief presented by the pleadings. The result is that it is affirmed.
All concur.